Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered November 13, 1990, convicting him of burglary in the third degree and petit larceny, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s assertions on appeal, the trial court did not improvidently exercise its discretion when rendering its Sandoval ruling (see, People v Pavao, 59 NY2d 282; People v Williams, 56 NY2d 236; People v Sandoval, 34 NY2d 371). The mere similarity between the prior convictions and the crime charged is insufficient to preclude their use on cross-examination (see, People v Rahman, 46 NY2d 882; People v Adams, 174 AD2d 626). Further, the defendant’s assertion that error was committed because the court failed to instruct the jury that the testimony of a police officer was entitled to no more credibility than that of any other witness is unpreserved for appellate review (see, CPL 470.05 [2]). In any event, were we to reach this issue in the exercise of our interest of justice jurisdiction, we would find the alleged error harmless in light of the overwhelming proof of guilt (see, People v Crimmins, 36 NY2d 230).
We have considered the defendant’s remaining contentions, including those raised in his supplemental pro se brief, and find them to be without merit. Miller, J. P., O’Brien, Copertino and Joy, JJ., concur.